Exhibit 99.3 Northern Oil and Gas, Inc. Announces July 31, 2011 Reserve Report and Provides Operations and Guidance Update ● 34.8 Million Barrels of Oil Equivalent Estimated Proven Reserves ● Proved Reserves Increased 121% From December 31, 2010 ● Present Value Increased 195% From December 31, 2010 WAYZATA, MINNESOTA — September 21, 2011 — Northern Oil and Gas, Inc. (NYSE/AMEX: NOG) (“Northern Oil”) today announced completion of its interim reservoir engineering calculation estimating reserves as of July 31, 2011, and updates third quarter production guidance and recent completion and drilling activity. RESERVES UPDATE Summary of Oil and Gas Reserves as of July 31, 2011 Based on Average Prices over Twelve Months(1) Natural Gas (cubic feet) Crude Oil (Bbl) Total (BOE)(3) Pre-Tax PV10% Value(4) Proved developed reserves $ Proved developed non-producing reserves Proved undeveloped reserves Total proved reserves $ Summary of Oil and Gas Reserves as of December 31, 2010 Based on Average Prices over Twelve Months(2) Natural Gas (cubic feet) Crude Oil (Bbl) Total (BOE)(3) Pre-Tax PV10% Value(4) Proved developed reserves $ Proved developed non-producing reserves Proved undeveloped reserves Total proved reserves $ Crude oil and natural gas reserve quantities and related discounted future net cash flows as of July 31, 2011 are estimated assuming a constant realized price of $86.88 per barrel of crude oil and a constant realized price of $5.86 per Mcf of natural gas, each of which is based on an unweighted arithmetic average of the applicable first-day-of-the-month price for each month between August 1, 2010 and July 31, 2011.All values presented were calculated by Ryder Scott. Crude oil and natural gas reserve quantities and related discounted future net cash flows as of December 31, 2010 are estimated assuming a constant realized price of $70.46 per barrel of crude oil and a constant realized price of $5.04 per Mcf of natural gas, each of which is based on an unweighted arithmetic average of the applicable first-day-of-the-month price for each month between January 1, 2010 and December 31, 2010.All values presented were calculated by Ryder Scott. Barrels of Oil Equivalent (“BOE”) are computed based on a conversion ratio of one BOE for each barrel of crude oil and one BOE for every 6,000 cubic feet (i.e., 6 Mcf) of natural gas. Pre-tax PV10% value may be considered a non-GAAP financial measure as defined by the Securities and Exchange Commission and is derived from the standardized measure of discounted future net cash flows, which is the most directly comparable standardized financial measure. Pre-tax PV10% value is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting future income taxes. We believe pre-tax PV10% value is a useful measure for investors for evaluating the relative monetary significance of our crude oil and natural gas properties. We further believe investors may utilize pre-tax PV10% value as a basis for comparison of the relative size and value of our reserves to other companies because many factors that are unique to each individual company impact the amount of future income taxes to be paid. Our management uses this measure when assessing the potential return on investment related to our crude oil and natural gas properties and acquisitions. However, pre-tax PV10% value is not a substitute for the standardized measure of discounted future net cash flows. Our pre-tax PV10% value and the standardized measure of discounted future net cash flows do not purport to present the fair value of our crude oil and natural gas reserves. The pre-tax PV10% values of our total proved reserves in the tables above differ from the tables reconciling our pre-tax PV10% value on the following page of this Current Report due to rounding differences in certain tables of Ryder Scott’s reserve reports. 1 STANDARDIZED MEASURE RECONCILIATION The following tables reconcile the pre-tax PV10% value of Northern Oil’s oil and gas reserves to the standardized measure of discounted future net cash flows as of the dates of the Interim Reserve Report and the Annual Reserve Report, respectively. As of July 31, 2011 Pre-tax Present Value of estimated future net revenues (Pre-tax PV10% Value) $ Future income taxes, discounted at 10% ) Standardized measure of discounted future net cash flows $ As of December 31, 2010 Pre-tax Present Value of estimated future net revenues (Pre-tax PV10% Value) $ Future income taxes, discounted at 10% ) Standardized measure of discounted future net cash flows $ Using SEC pricing parameters, Northern Oil’s proved reserves were 34.8 million BOE as of July 31, 2011.Reserves using SEC pricing parameters were calculated using constant realized net prices of $86.88 per barrel of crude oil and $5.86 per 1,000 cubic feet (Mcf) of natural gas.The July 31, 2011 estimated proved reserves represent a 121% increase from the December 31, 2010 estimated proved reserves, which were 15.7 million BOE.This increase in proved reserves equates to a 2,172% replacement of 2011 production through July 31, 2011. Approximately 31% of Northern Oil’s proved reserves as of July 31, 2011 are categorized as either proved developed producing or proved developed non-producing, meaning behind pipe.Approximately 69% are classified as proved undeveloped. Northern Oil’s estimated future cash flows, discounted at an annual rate of 10% before giving effect to income taxes (commonly known as PV-10 value), for proved reserves at July 31, 2011 were $870.5 million, compared to$295.5 millionat December 31, 2010, representing a 195% increase in PV-10 value during the period. Northern Oil’s 2010 year-end reservoir engineering calculations and July 31, 2011 reservoir engineering calculations were both prepared by Ryder Scott Company, L.P. UPDATED GUIDANCE Northern Oil currently expects production will increase approximately 30% to 40% in the third quarter of 2011 compared to the second quarter of 2011.Northern Oil expects to provide fourth quarter guidance in connection with its third quarter earnings release. 2 RECENT COMPLETION HIGHLIGHTS The following table illustrates certain highlighted well completions in which Northern Oil has recently participated with a working interest (“WI”). WELL NAME OPERATOR STATE COUNTY WI* IP** BIGHORN #1-6H SINCLAIR ND DUNN 48.79% MUSTANG #1-22H SLAWSON ND MOUNTRAIL 39.56% ALAMO #2-19-18H SLAWSON ND MOUNTRAIL 29.98% PORCUPINE #1-19H SINCLAIR ND DUNN 29.02% DIAMONDBACK #2-21H SLAWSON ND MOUNTRAIL 25.23% CYCLONE #1-21-16H SLAWSON ND MCKENZIE 25.00% ATHENA #1-36H SLAWSON ND MOUNTRAIL 21.88% CRUISER #2-16-9H SLAWSON ND MOUNTRAIL 16.44% MUSKRAT FEDERAL #2-28-33H SLAWSON ND MOUNTRAIL 12.83% HUNTER #1-8-17H SLAWSON ND MOUNTRAIL 11.74% SUBMARINER #1-23-24H SLAWSON ND MOUNTRAIL 10.89% * The WI noted above are based on Northern Oil’s internal records and are subject to verification by operators’ third-party legal counsel in connection with the preparation of final division order title opinions. ** The “IP” means the initial production (“IP”) rate expressed in barrels of oil per day. The IP rate is the 24-hour “Peak Production Rate.”Peak Production Rates may be established following the initial day of production, depending on operator design or well flowback profiles. The IP rate may be estimated based on other third party estimates or limited data available at this time. The IP is computed using crude oil production only, without taking into consideration any associated natural gas production. CURRENT DRILLING ACTIVITY The following table illustrates 154 Gross (18.42 Net) Bakken or Three Forks wells drilling, awaiting completion or completing in which Northern Oil is participating with a working interest as of September 20, 2011. WELL NAME OPERATOR STATE COUNTY WI 1 PROBE #1-19-30H SLAWSON ND MOUNTRAIL 75.86% 2 KNUDSVIG #12-1-160-100H 1PB BAYTEX ND DIVIDE 57.11% 3 HIGHLAND #2-9H SINCLAIR ND MOUNTRAIL 54.57% 4 ROSE #147-99-28-2H CONOCO PHILLIPS ND MCKENZIE 50.00% 5 LORI #18-19H FIDELITY ND MOUNTRAIL 47.06% 6 BRAGG #32-29-160-98H 1NC BAYTEX ND DIVIDE 43.18% 7 MUSTANG #2-22H SLAWSON ND MOUNTRAIL 39.56% 8 KANDIYOHI #1-19H EOG RESOURCES ND BURKE 37.47% 9 CONDOR #1-36-25H SLAWSON ND MCKENZIE 35.94% 10 CHARLIE SORENSON 17-8 #1-H BRIGHAM ND MOUNTRAIL 33.58% 11 CHARLIE SORENSON 17-8 #2-H BRIGHAM ND MOUNTRAIL 33.58% 12 OLSON RANCH #1-21-16H G3 OPERATING MT ROOSEVELT 33.00% 13 YUKON #12-1-163-98H SAMSON RESOURCES ND DIVIDE 32.81% 14 HOLLAND #9-19H NORTH PLAINS ND WILLIAMS 32.68% 15 DENALI #13-24-163-98H SAMSON RESOURCES ND DIVIDE 32.45% 3 WELL NAME
